Citation Nr: 0206985	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  91-38 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

[The issue of entitlement to a total disability evaluation 
based upon individual unemployability due to a service-
connected disability (TDIU) will be addressed in a separate 
decision.]


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The veteran's claim was initially denied by the Board in 
January 1995.  The veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
August 1996, the Court granted a joint motion of the veteran 
and the Secretary of Veterans Affairs (Secretary) to vacate 
the January 1995 decision and remand the case back to the 
Board.  

Subsequently, following remands to the RO for further 
development in April 1997 and August 1998, the Board again 
denied the claim of entitlement to service connection for 
PTSD in a January 2001 decision.  In a September 2001 joint 
motion, the veteran and the Secretary argued that the January 
2001 decision should be vacated on account of inadequate 
reasons and bases; specifically, the provisions of 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001) were described as 
not having been adequately discussed by the Board.  The Court 
granted this motion in the same month, and the case is again 
before the Board.

The issue of entitlement to TDIU was also subject to the 
September 2001 Court order, but the Board has determined that 
additional development is needed in regard to this issue.  
This development will be accomplished by the Board in 
accordance with the revised provisions of 38 C.F.R. § 19.9, 
and the issue of entitlement to TDIU will be addressed in a 
separate, forthcoming Board decision.  See 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9). 




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's currently diagnosed PTSD is not predicated 
upon a verified in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has afforded the veteran multiple VA examinations in 
conjunction with his claim and has obtained records of 
reported treatment.  Moreover, as described in further detail 
below, the RO has made all necessary efforts to verify the 
veteran's claimed in-service PTSD stressors.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the April 1991 
Statement of the Case.  Specifically, the RO informed the 
veteran that, for his claim to be granted, there would have 
to be evidence of PTSD based on a verified in-service 
stressor.  The RO has further informed the veteran of the 
need for such evidence in several subsequent Supplemental 
Statements of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001). 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2001); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  In this case, the 
veteran's current PTSD is confirmed by the evidence of 
record.  VA examination reports from March 1992 and January 
1998 contain a diagnosis of PTSD.  The Board also finds no 
other evidence that calls this diagnosis into serious 
question.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that he did not have service during a period 
of war and was not stationed overseas at any time during 
service.  Moreover, the veteran has not in any way alleged 
that he participated in combat during his military service.

As such, the question becomes whether the veteran experienced 
a verifiable in-service stressor, upon which the current 
diagnosis of PTSD is predicated.  In this regard, the veteran 
has reported that he was severely beaten during boot camp, 
that he feared being beaten to death because of rumors that 
this had happened to a prior recruit, and that he was afraid 
of being killed because of the shooting of live ammunition 
during "motivation" training. 

The Board notes that the veteran's service medical records 
are entirely negative for documentation of his claimed 
stressors.  While the veteran was treated for right upper 
extremity symptomatology during service, this was attributed 
to sports injuries at the time of treatment.

It is acknowledged that the veteran was most likely utilizing 
live ammunition at some point during his training regimen, 
although documenting a subjective reaction to this activity 
that would be emotionally disproportionate would seem to be 
the evidentiary question presented with regard to this aspect 
of the stressor situation being considered.  While the 
veteran also contended that he was subjected to live 
ammunition fire during training exercises having a punitive 
purpose, this assertion would, quite simply, require some 
form of corroboration, which has not been forthcoming.

In a September 1998 letter, the RO requested that the veteran 
provide additional details about his claimed stressors, 
specifically to include the names of other individuals who 
could corroborate these stressors.  In October 1998, the 
veteran's former representative responded that he was unable 
to remember the names of other individuals with knowledge of 
the reported stressors.  The veteran also was unable to 
provide names of in-service treatment providers, as requested 
by the RO.  A request for further information in this regard 
from the headquarters of the United States Marine Corps of 
the Department of the Navy resulted in a negative response in 
October 1999.  

In a March 2000 lay submission, the veteran provided 
additional information, including the names of several other 
commanders and instructors.  The RO contacted the United 
States Marine Corps headquarters in the same month, but, in 
an April 2000 response, the United States Marine Corps 
headquarters again indicated that the veteran's "anecdotal 
incidents" could not be verified.  The RO subsequently 
obtained the veteran's personnel file, but this file also 
contains no documentation relevant to his reported stressors. 

In April 2002, the Board received additional statements from 
the veteran and his attorney, as well as a VA hospital record 
documenting an admission in July 1982 for alcohol and 
substance abuse.

Given the limited information provided by the veteran and the 
RO's attempts to obtain service department information, the 
Board finds that sufficient efforts have been made to verify 
his stressors and that, even though no stressors were 
verified, there is no reasonable basis for further stressor 
development.  

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not in any way reflect participation in combat 
with the enemy, and there is no evidence showing that the 
veteran's current diagnosis of PTSD is based upon a verified 
stressor from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  In reaching 
this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38  U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001).



ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

